Petition for Writ of Mandamus
Denied and Memorandum Opinion filed October 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00955-CV
____________
 
IN RE STEVEN FRANKOFF, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On October 4, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator asked this
court to reverse an order signed July 14, 2010, by the Honorable Randy Wilson,
presiding judge of the 157th District Court of Harris County.
            Relator has filed a notice of appeal from the trial court’s
order signed July 14, 2010, and that appeal is currently pending before this
court, No. 14-10-00705-CV, Steven Frankoff v. Susan Norman and Michael
Easton.  Relator has not demonstrated that his appeal is an inadequate
remedy by law; therefore, relator is not entitled to mandamus relief.  See
Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  Accordingly,
we deny relator’s petition for writ of mandamus. 
 
 
                                                                        PER
CURIAM
 
 




Panel
consists of Justices Seymore, Boyce, and Sullivan.